Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 1 of 28




                      EXHIBIT A
                                                                       ELtetiONICALLY pap
               Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page10/1/2019
                                                                           2 of 28 4:56 PM
                                                                                                     -   -
State of Alabama                                                                         Ca:     CIR6111T6511ifOil':-•
                                              COVER SHEET                                n, MONTGOMERY COUNTY ALARA,
Unifled Judicial Systern             CIRCUIT COURT - CIVIL CASE                          t":',           GINA J. ISHMAN,CLERK
                                      (Not For Domestic Relations Cases)                 Date or hong: — '- civage t..,'oae:
Form ARCiv-93 Rev.9/18
                                                                                         10/01/2019
                                                                                                                                 .,„ ,
                                          , GENERAL INfORIVIAIc
                           IN THE CIRCUIT COURT OF MONTGOMERY COUNTY,ALABAMA
                           CECIL M TIPTON JR v. HYUNDAI ENGINEERING AMERICA,INC

First Plaintiff:   ❑Business         v IhdiVidual           First Defendant: v Business                 ❑IndMdual
                   ❑ Govemment       ❑ Other                                     ❑ Government           ❑ Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one)that best characterizes your action:

TORTS: PERSONAL INJURY                              OTHER CML FILINGS (cont'd)
  ❑ WDEA - Wrongful Death                             ❑ MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
  ❑ TONG - Negligence: General                                 Enforcement of Agency Subpoena/Petition to Preserve

  ❑ TOMV - Negligence: Motor Vehicle                  ❑ CVRT - Civil Rights
  ❑ TOWA - Wantonness                                 ❑ COND - Condemnation/Eminent Domain/Right-of-Way
  ❑ TOPL - Product Liability/AEMLD                    ❑ CTMP - Contempt of Court
  ❑ TOMM - Malpractice-Medical                        v CONT - Contract/Ejectment/Writ of Seizure
  ❑ TOLM - Malpractice-Legal                          ❑ TOCN - Conversion
  ❑ TOOM - Malpractice-Other                          ❑ EQND - Equity Non-Damages Actions/Declaratory Judgment/
  ❑ TBFM - Fraud/Bad Faith/Misrepresentation                   Injunction Election Contest/Quiet Title/Sale For Division

  ❑ TOXX - Other:                                     ❑ CVUD - Eviction Appeal/Unlawful Detainer
                                                      ❑ FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                ❑ FORF - Fruits of Crime Forfeiture
  ❑ TOPE - Personal Property                          ❑ MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
  ❑ TORE - Real Properiy                              ❑ PFAB - Protection From Abuse
                                                      ❑ EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS                                   ❑ FELA - Railroad/Seaman (FELA)
  ❑ ABAN - Abandoned Automobile                       ❑ RPRO - Real Property
  ❑ ACCT - Account & Nonmortgage
                                                      ❑ WTEG - Will/Trust/Estate/Guardianship/Conservatorship
  ❑ APAA - Administrative Agency Appeal
                                                      ❑ COMP - Workers' Compensation
  ❑ ADPA - Administrative Procedure Act
                                                      ❑ CVXX - Miscellaneous Circuit Civil Case
  ❑ ANPS - Adults in Need of Protective Services

ORIGIN:      F v INITIAL FIUNG                        A ❑ APPEAL FROM                                0 ❑ OTHER
                                                          DISTRICT COURT
             R ❑ REMANDED                             T ❑ TRANSFERRED FROM
                                                          OTHER CIRCUIT COURT

                                                                 NOW: Checking "Yes"does not a:institute a demand for a
HAS JURY TRIAL BEEN DEMANDED?             ❑YES v NO              jury trial.(See Rules 38 and 39, Ala.R.CiV.P, for procedike)

RELIEF REQUESTED:                  v MONETARY AWARD REQUESTED ❑ NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
       PAW 6                                  10/1/2019 4:56:41 PM                         /s/ CHARLES NICK PARNELL 111
                                           Date                                          Signature of Attorney/Party filing this forrn


MEDIATION REQUESTED:                      ❑YES v NO ❑UNDECIDED

Election to Proceed under the Alabarna Rules for Expedited Civil. Actions:            ❑ YES ❑ NO
                                                                                ELECTRONICALLY FILED
      Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page10/1/2019
                                                                  3 of 284:56 PM
                                                                                03-CV-2019-901829.00
                                                                                 CIRCUIT COURT OF
                                                                           MONTGOMERY COUNTY,ALABAMA
                                                                               GINA J.ISHMAN,CLERK
                             IN THE CIRCUIT COURT OF
                          MONTGOMERY COUNTY,ALABAMA
CECIL M.TEPTON,JR,Chapter 7 Trustee of
Novan Construction,Inc.,
       Plaintiff,

vs.                                                          CASE NO.
HYUNDAI ENGINEERING AMERICA,INC.,
a foreign corporation,
       Defendant.

                                          COMPLAINT
       Plaintiff Cecil M.Tipton, Jr., Chapter 7 Trustee(the "Trustee")for the bankruptcy estate of
Novan Constuction,Inc.("Novan"), by and through his undersigned counsel, hereby avers for his
complaint against Hyundai Engineering America,Inc.(the "Defendant"),upon knowledge as to his
own actions and upon information and belief as to the actions ofothers as follows:
                              I. JURISDICTION AND VENUE
       1.      The Circuit Court of Montgomery County, Alabama has jurisdiction to hear and
determine Plaintiffsclaims ofbreach ofcontract,quantum meruit,unjust enrichment,accountstated
and fraudulent misrepresentation.
       2.      Venue is proper in this court due to the fact that the Defendant has its main offices
in the state of Alabama located in Montgomery County. Furthermore,the facts and circumstances
of this case occurred primarily in Montgomery County, Alabama. The amount in controversy
exceeds $10,000.00. Hence, the Montgomery County Circuit Court has jurisdiction to hear the
Naintiffs claims and is the proper venue to do so.
                                       H.THE PARTIES
       3.     Plaintiff is Cecil M. Tipton, Jr., who is the duly appointed and serving Chapter 7
Trustee for the bankruptcy case ofNovan Construction,Inc.,a corporation,which case wasfiled and
is now pending in the United States Bankruptcy Court for the Middle District of Alabama, case
number 18-80804. Plaintiff brings this case in his official capacity of Trustee of the Novan
      Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 4 of 28



bankruptcy estate.
        4.     Upon information and belief, Hyundai Engineering America, Inc. ("Hyundai
Engineering")is, and at all relevant times was,a California corporation registered in and authorized
to conduct business in the state ofAla.bama. Secretary ofState business ID number 924-972. Upon
information and belief, Hyundai Engineering has a local physical office address of700 Hyundai
Blvd., Montgomery, Alabama 36105 and a corporate address of 111 Peters Canyon Road,Irvine,
California 92606. According to the records ofthe Alabama Secretary of State the registered agent
for service for Defendant is National Registered Agents,Inc., who has a service address of2 North
Jackson.Street, Montgomery, Alabama 36104.
                                    FACTUAL ALLEGATIONS
        5.     Novan Construction, Inc.("Novae)was a construction company who previously
served as generai contactor or as a special contractor on various commercial construction jobs in
counties throughout the Central Alabama area. Novan primarily performed work for the Korean
automotive industries located through Central Alabama.
       6.      Defendant is an engineering firm whose corporate offices are in Irving,California but
who has local offices in Montgomery, Alabama.
       7.      In April of2017,Defendant requested a construction proposal from Novan to build
or substantially remodel a stamping shop located at the Hyunda.i Automobile Plant in Montgomery,
Alabama. The scope of the work included site preparation, construction of the building and all
finishing work. Based on best information and beliefDefendant had contracted with Hyundai Motor
Manufacturing Alabama, LLC("HMMA")to serve as the general contractor for the project and to
oversee the construction ofthe stamping shop for and on behalfofHMMA. The said building was
to be constructed at the Montgomery,Alabama automobile manufacturing plant owned and operated
by IIMMA. All of the business transactions between Novan and HMMA were solely with
Defendant. Plaintiffcurrently has no information regarding the relationship between Defendant and
HMMA as it relates to the construction ofthe stamping shop building, nor does Plaintiffknow how

much money HMMA has heretofore paid Defendant for the completed project.
      Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 5 of 28



        8.      On or after April 13,2017,Novan submitted a written proposal to Defendant for the
scope ofthe work that had been discussed as ofthat date. A copy ofsaid proposal is attached hereto
and made a part hereof as Exhibit "A". The proposal required Defendant to pay approximately
$1,370,000.00 for the construction project.
        9.      After reviewing the proposal submitted by Novan,Defendant signed a purchase order
and authorized Novan to start work immediately pursuant to the scope of work as outlined in the
original proposal. The contract regarding the construction project was solely between Novan and
the Defendant as the signed purchase order clearly reflects.
        10.    Over the course ofthe construction project Defendant requested four(4)substantial
change orders adding additional items to the building requiring substantial additional work and
expense on the part ofNovan. Documentation regarding the said change orders is attached hereto
collectively as Exhibit"B".
        11.    After each change order was requested by authorized officers, agents or employees
ofDefendant,Novan undertook to do the work necessary to complete the change order. Constantly
and repeatedly agents and employees ofDefendant continued to insist that Novan continue work on
the project, including the change order work, but refused to discuss any financial details of the
additional expense in labor and materials Novan was incurring due to the change orders. Plaintiff
would allege that representatives of Defendant and the President of Novan had several meetings
regarding this issue and at each meeting representatives of Defendant constantly demanded that
Novan continue to do the work first and promised that Defendant would make satisfactory
arrangements to fairly compensate Novan at a later date. Plaintiffwould contend thatthe Defendant
intentionally and willfully misrepresented to Novan that it would actually pay Novan for the
additional work and expense required to complete the work required by the change orders and
induced Novan to continue to work and incur substantial expense as a result. Defendant never
offered to pay or actually paid any money to Novan forthe considerable expense thatNovan incurred
in the change orders. As a result ofthe Defendant's refusal to compensate Novan for all ofits work,
including the change orders, Novan was unable to continue in business, had to shut it doors and
      Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 6 of 28



eventually file a Chapter 7 bankruptcy case. At the time Novan ceased work it had completed nearly
all of the work contemplated by the original contract, and in addition nearly all of the work
contemplated and required by the four(4)change orders.
        12.    Based on best information and belief the building was eventually approved by all
county and city inspectors and a certificate ofoccupancy was issued allowing HMMA to move into
and occupy the building.
        13.    Currently HMMA is utilizing the building at its Montgomery manufacturing plant.
Neither Defendant nor HMMA has made any written disputes regarding Novan's work.
        14.    As a result ofthe Defendant's willful and intentional failure to pay Novan the cost
in materials and labor Novan incirred in completing the change orders,Novan became unable to pay
its bills and operating expenses. As a result, Novan was forced to file a Chapter 7 bankruptcy
petition in the United States Bankruptcy Courtfor the Middle District ofAlabama on June 11,2018.
The case was assigned case number 18-80804(the "bankruptcy case"). As stated above,Plaintiff
Cecil M.Tipton, Jr. was duly appointed and is currently serving as the Chapter 7 Trustee of the
bankruptcy estate (the "estate).
        15.    In its petition and schedules, Plaintiff listed total debts and liabilities owed to
creditors in the amount of$1,606,069.47. A copy ofSchedules E and F ofthe bankruptcy petition
listing the creditors and the amount oftheir esfimated liability are attached hereto and made a part
hereofas Exhibit"C".
        16.    Notice was given by the bankruptcy court to creditors ofthe estate to file claims. As
ofthe filing ofthis complaint a total of 15 claims have been filed totaling $803,872.98.
       17.     At the conclusion of the project Defendant had failed to pay Novan a total of
$1,206,829.33 in costs and expenseincurred by Novan in finishing the construction projectincluding
the work encompassed in the four (4) change orders. Novan made repeated demands on the
Defendant to pay said amount but Defendant failed and refused to do so and has continued to refuse
to pay the remaining balance due Debtor at this time.
       18.     Trustee,through its attorneys, made demand upon Defendant to pay the amount due
      Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 7 of 28



Debtor but no payment has been forthcoming.
        19.    The failure and refusal of the Defendant to pay the proper amount due the Debtor
caused the Debtor to be unable to pay its suppliers,its employees and other operating expenses and
therefore caused Novan to close its business and file a Chapter 7 bankruptcy case.
       20.     Trustee would claim breach ofcontract damages in an amount determined to be fair
and equitable by this court to compensate the creditors of the Novan bankruptcy estate for said
intentional and willful actions on the part ofthe Defendant.
       21.     Plaintiffwould contend that ifthe Defendant is notrequired to pay Novan the fair and
reasonable amount ofthe work completed by Novan,including the work and expense ofthe change
orders, then the Defendant would be unjustly enriched. Plaintiff would contend based on best
information and belief that Defendant was paid a substantial amount by Hyundai Motor
Manufacturing ofAlabama,the owner ofthe constructed building. Plaintiff would further contend
that Defendant would be unjustly enriched at the expense of Novan's creditors who provided
materials and supplies to Novan to complete the work for which Defendant has been paid.
       22.     Trustee would claim pre judgment interest under Alabama law at the statutory rate
of6% pursuant to Title 8-8-1 Code of Alabama 1975 on the amount ofits debt beginning October
31, 2017 until the date of any judgment entered in this case. As of September 30,2019,Plaintiff
would allege a total of$138,667.62 has accrued in pre-judgment interest($1,206,829.33 x6%=365
days = per diem of$198.38 x 699 days from November 1,2017 to October 1,2019=$138,667.62).
       23.    Novan completed nearly all of its contractual obligations under the construction
contract.
       24.    The Defendant breached the contract between the parties by failing to pay over to the
Debtor the money that was owed in the amount of$1,206,829.33.
                            IV. COUNT I CLAIM FOR RELIEF
                                  (Breach of Contract)
       25.    The Trustee re-incorporates the foregoing paragraphs as iffully re-stated herein.
       26.    Defendant entered into a construction contract or agreement with Debtor whereby
      Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 8 of 28



Debtor was to construct a stamping shop building at the HM1v1A automobile manufacturing plant
in Montgomery, Alabama in exchange for which the Defendant agreed to pay a certain sum to
Novan.
        27.     During the construction process the Defendantrequested four(4)separate and distinct
change orders increasing the scope ofthe work and therefore the time,labor and expense ofNovan.
A summary ofthe debits and credits relating to the job is attached hereto as Exhibit"D".
        28.     Novan completed substantially all ofthe work in the construction project,including
all work encompassed by the four (4) change orders. As a result of the work and considerable
expenses contributed by Novan,HMMA was able to occupy the building and use it due to the fact
that all state and city building inspectors approved the building and issued a certificate ofoccupancy.
        29.     HMMA is occupying the building at this time and has not made or presented any
objections,complaints or disputes regarding Novan's construction work. Likewise, neither Novan
nor Trustee has received any complaints or written disputes from either Defendant or HMMA
conceming the work performed by Novan or the amount ofthe debt claimed herein.
        30.    Despite receiving bills and written demands requesting payment and not disputing
those bills,in writing or otherwise,Defendant has failed to make full payment ofthe amount owed
to Novan.
        31.    Novan substantially fulfilled all ofits obligations under the contract with Defendant,
and only stopped work when the project was nearly finished due to the willful failure of the
Defendant to pay Novan money it was due. The Defendant breached the contract. Novan was
damaged by Defendant's failure to pay the rendered construction services in the amount of
$1,206,829.33. Defendant has been benefitted unjustly by inducing Novan to contribute substantial
labor and materials to the construction project so that it could be finished and the building turned
over to HMMA.
       32.     Plaintiffwould claim statutory intereston said amountfrom November 1,2017to the
date ofanyjudgment entered by this court. As ofSeptember 30,2019 pre-judgment interest in the
amount of$138,667.62 has accrued.
       Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 9 of 28



        33.     Trustee would claim consequential damages caused to Novan by the Defendant's
failure to pay this debt.
                              V. COIJNT II CLAIM FOR RELIEF
                                       (Quantum Meruit)
        34.     The Trustee re-incorporates the foregoing paragraphs as iffully re-stated herein.
        35.     Novan contributed work,labor and materials ofa value of$2,300,000.00 to complete
the HMMA Stamping Shop Building.
        36.    Novan has only been paid $1,100,000.00 to compensate it for this work, labor and
materials expensed.
        37.    Defendant has been unjustly enriched and benefitted from the contribution Novan
made to the completion ofthe construction project.
        38.    Novan is legally and equitably due to be paid $1,206,829.33 as the reasonable value
ofits work,labor,materials and contributions to fmishing the HMMA Stamping Shop Construction
project.
                            W. COUNT HI CLAIM FOR RELIEF
                                      (Unjust Enrichment)
        39.    The Trustee re-incorporates the foregoing paragraphs as if fully re-stated herein.
       40.     Novan contributed work,labor and materials ofa value of$2,300,000.00to complete
the HMMA Stamping Shop Building in Montgomery County, Alabama. Novan did said work as a
subcontractor of Defendant.
       41.     Novan has only been paid $1,100,000.00 to compensate it for this work,labor and
rnaterials expensed.
       42.     Defendant has been paid a substantial amount by 1-1MMA for the value ofits work,
including the work and materials furnished by Novan,and has retained said funds for its own use.
       43.     IfDefendantis allowed to retain said fundsDefendant will be unjustly enriched atthe
expense ofNovan and its creditors who supplied work,labor and materials to complete the HMMA

job.
      Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 10 of 28




                            VII. COUNT IV CLAIM FOR RELIEF
                                        (Account Stated)
        44.    The Trustee re-incorporates the foregoing paragraphs as iffully re-stated herein.
        45.    Plaintiffclaims ofthe Defendant the principal sum of$1,206,829.33 plus interest of
$138,667.62 due on account stated on to-wit: November 1,2017.
        46.    Plaintiffdemandsjudgment agoinstthe Defendantfor the sum of$1,345,496.95 plus
interest and costs, plus additional pre-judgment interest accruing on or after October 1, 2019.
                           VIII. COUNT V CLAIM FOR RELIEF
                                (Fraudulent Misrepresentation)
        47.    The Trustee re-incorporates the foregoing paragraphs as iffully re-stated herein.
       48.     Throughout the construction phase of the HMMA Stamping Shop Building
Defendant, acting by and through its authorized officers, agents and employees, requested Novan
rnake four(4)substantial change orders to the original construction contract. Defendant, through
those agents,employees and authorized agents,continually promised the President ofNovan thatthe
company would be fairly paid and compensated for the work and materials required to complete the
change orders. The Defendant refiised to sign any written change order request but continued to
insist and threaten Novan that ifit did not continue the work and complete the change orders there
would be consequences.
       49.     Novan continued to do the work, including providing the labor and materials to
complete the change orders,underthe understanding thatDefendantwould fairly compensate Novan
when the project was complete.
       50.     Plaintiff would contend that the Defendant, through its officers, employees and
authorized agents, wiilfully and intentionally misrepresented to Novan its true intentions and that
Defendant never intended to fairly compensate Novan for the scope of work required by the change
orders and the materials that would be needed for that scope of work.
       51.     Defendant'sfraudulent misrepresentations induced Novanto continue to work on the
      Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 11 of 28



 project, purchase materials from Novan's creditors who provided said materials in good faith.
        52.     Defendant willfully and intentionally refused to pay Novan for the scope ofwork and
 the materials required to complete the scope of work ofthe change orders, and -failed to pay Novan
 timely as the construction proceeded causing Novan to have fmancial problems,all of which in turn
 caused Novan to have to file bankruptcy.
        53.    Novan's creditors have been significantly damaged by the false misrepresentations
 of Defendant and have been deprived of the value ofthe materials that said creditors provided to
 Novan which were in turn incorporated into the HMMA Stamping Shop project.
                                    PRAYER FOR RELIEF
        WHEREFORE,the Plaintiff, on behalfof the Novan bankruptcy estate, requests the court
 enter judgment in his favor against the Defendant awarding $1,206,829.33, pre-judgment interest
 through September 30,2019 of$138,667.62,additional pre-judgmentinterestfrom October 1,2019
to the date of any judgment entered in this case, consequential damages for the Defendant's
intentional breach of contract as the court deems just and proper, and any and a11 such other relief
to which Plaintiffis entitled. Alternatively, Plaintiffrequests the court enterjudgment against the
Defendant for the sum of$1,345,496.95 based on an account stated, quantum meruit or to prevent
the Defendant from being unjustly enriched. Finally, Plaintiff demands judgment against the
Defendant for a sum determined by the trier offact including punitive damages for the intentional,
willful, and false and fraudulent misrepresentations rnade by the Defendant's employees which
caused significant harm to Novan.
                                             Respectfully submitted,
                                             PARNELL & PARNELL, P.A.

                                              /s/ Charles N. Parnell, 111
                                             By: CHARLES N.PARNELL,III
                                             Attorney for Plaintiff
OF COUNSEL:
PARNELL & PARNELL,P.A.
Post Office Box 2189
Montgomery, Alabama 36102-2189
(334)832-4200
              Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 12 of 28




     A      fiYisirlDf41
            ENIMGAMENDle
                                   H
                                   ilm
                                     YLLN
                                        ADFaAcilutryiGaint
                                                        iten
                                                          ManTR
                                                              eeICA I NC.
                                   BILL TO: III Pews Canyon Rottd. IrvIty..CA 92606
                                   SHIP TO: FNMA                                                                                                P.O. NUNI4E11.
                                           700 Hyundai Boulevard Moovomery_ AL 36105                                                                  1'VR-11-Fig- .301
                                   TEL: 334-322-2901     FAX:                                                                              -    tit.liumegg , „,                                     1
                                                                                                                                                        • IftrFirovs4D
    it;PPLIER I1'!010-IMION                                        ,                   SIIIP TO.ADIr.f.SS                                 • •!)131:OP QROFttt                         , •
    'it4>P1.1E11: NoviA Construction           .                                         7061)1.04 Blvd.
                                                                                                                                                           . 2017-04-                                •
                                                                                                                                                                                                     .
                                                     -                                 Montgomery. AL 36105                                                    •                                     ;
     NI 17•1; - •San# E.Jun/ Minstak Kim                                              t(sam.i       ,-                                          12.1i0IMVM
                                                                                                                                                        . Ily•I)A1 q, •
                                                    •                                  ' 'Yopng zu Oh      •
     PiHP414:618435-/777/3344091,5119.   •                                                                                                                        A1,7-00-10
                                                                                          ;.334-782•49.94-
               r
     ►'ea':Arch11444g& MI Wiiiic atIIMMA SO                                         piog skAiDie.StOligirApailgo6.
    .ittO D. titii.iicOr - —
          - AII tit:4 SIrtkiu*
                          ' %wk.       .                                                     --
                                                                                                  1 •
                                                                                                        • -
                                                                                                                                     '•   'V?Plc -                                        TA
        1
                                                                                        . . -•                                                 i070:00E/A4                 .. ..;t1,: Iii,
                                                   .
              P.0****& tOirgT,Ind . . itch,i 4rk •                                                                   •
       3    : Alt.6.pcli9canfreAtm*' • • '.. • ' •
                                                                                          .         .i           :
             Pl!ni*Iiii & 17.ent1410 work Ili Rennionl. ..
                                                                                                                                           .
             .;k11...Dernolitiou
                              • .woiit .• . •
                                  : .                          •
                  1O.,'*iiltr0f!?1.4*/0.4*INItTat                                                                            •
                                                                                                                                               .
                                       , • •
                                                                                                                                          • fOTAI.. .                              5.1.3704.A
                         ...                                                                        ,                                     Orod T.iiiiiii :- 10 ', i
imii K. .. to NtN-Dp.R.                  •                            •:.•                          ...• P%      '.'1? T:+.1
                                                                                                                       ...   1-.:          ' •                                 titti:""
                                     , .
 I.tkOASE M Ali.A1.4 1:;61/QICFS0 WOLICA71.: ' •.•               ••• •                                         ."4.1itions bi‘
                                                                                                  1`'.. jRdeilo.
    2.P A Rt3.1BER MUST AFTEARN!ALL 01116104 1%04W Min-'i: i t                                              . -'            • I.
    3.PLEASP.iit,'WtkriE Fl gMgEDPACKMAA.T.Nuf0401 amino :                                           • lqrktt
                                                                                                         :     11 LVItIXI ic*.s's
     t. Ali MAlEikkat-i titmetit0DARI:SWIM 70.1)SSPXT.Np041)TEST.
                                                                                                    'l TU'ilt:tit# 11*:1fMita &CnAfilll ICCylif., I‘i
    $ NW.PlIrie• All kct;-0Prgrili01.16k.  sx1-14143St;Fr#113311-a!,k POOP! .                                                   .. .,•        ,
    1& EACC(NOM.441.IIf*h SkPAIWEI.NYOrt-1 r'                  '             ••                                                  ' '-••             •
    !..in!".1S0.0eAMPTIV * OX0.14 AV suPKv cxiotS.PRDWIX.                 '.
                                   .         .     ; • .     . ,
                                     .•             : 1 • ..                                                                                        •       .,
                                                              •' 0    ,
                                                                      ..*.iiii0                              •
                '     , .. .. ,         ,.        .
    r War to Ow Otwate.&Rioted*,4516 -ttown!i(ltEQ14
                             . ,.        ..: ...                                                                                                            •.,.•• . ••
I          • •..•.                                                                      :. ,-            :                       •
                       .                                                              . .                            .                                           •             .
    Client ' •                                     ..:'            .           '      Sbeller/putraciOr .
                                                                           -
     Sisried By                                                                        Slgned By
                                   .•      '             . ,
     PrImed NNW                                                                        Pfhlter! Naille
                                                                                                                                                                          ••
                                                               '. •            ..
                                                                                                                                 .J             1       lar...s...A.
                            •                       .                                              ..                                           v                  .      -. .
     Mk                               . ..•
                                      -1,44:f
                           .: 9e.1470r•
                                           .
                                             .,r                       .
                                                                               .       T" '                              •
     Dote                       •4-'. — adiori                                         Da*               •       -                                          . - ••
                                                                                                                                                          .5„,oli
,,,LNDAIgao
                     • •
                       4411Eleifit,OP
                                                                                                                                                        .                  .
                                                                                                                                                                                                :.
                                                                                                                                                                                          . _




         Case 19-08004 Doc 1-1                     Filed 03/04/19                      Entered 03/04/19 13:18:21                                                     Desc Exhibit
  Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 13 of 28




 Change Order 1                                                                                                tiq141
 CO Data        1 November2,2017                                                                 Poqteleo Box UM
:ProlioMogle      1704HD2MAMA StatitpiesShopExpansion                                                     X.36831.
 Tato!            $302,779.47                                                                     ZiOn     2094119
                                                                                                   Fax )4)649.6308
                                                                                          Infogiovatwolistriblenumn


                                                                               agapituaggifki
4iund.th Bagh"Ong Anle4Pa.                              Vbnegju Oh    BMW
700.fireohriAlvd                                                      70QAblutdelP1w1
                                                        (3*'t•8"4-
MrnatenclY;      6105                                   "i616430,446•44/44400*,AL36103
VA)74004,            .



                                        - :1114011TON;                                                  - 'thiP!Itfc
                                            • .,   ..                      :                                      --* .
    aisolt                                                                                                     $.391.70
    -'•iv.11                                                                                                  9.3,024,68
    liti!!                                                                                                    1943.8‘73
     tohor                                                                                         $          PMO
     WOO                                                                                           8          29,108.00
    Red/Oftdig*                                                                                                itiox
    sof pili.                                                                                      S           4A90.0.
    Aild130410kg                                                                                 •- $         -38,99837
    CA.dlia01 qv);                                                                                  c         1942,06
    Cove*lioxic                         •                                                                     40,99945
    OrtPlnent                                                                                      S            9.266.68


    *11.13.*140 Chattir Ogles for Beix0iw.gg
    (0014n:Šit1;,..1 $6400.0404 cp No.vnI.004C0$19,0J3:50)
                                     . • 1
                                         ..4
                                           .0 4aMii.j'AL                                           8      . •302,77.11.47



    NoY9g 110011;11.100W PBon80.6nigi On 4008 15.2017,but we sae Milt wok*tbkipparval.
    Accolideks thein.is it EP*4091111Yle poAsttuoiteit.
    Pleeio reviiow ilottatuont ofoblinge inr49r03O4**would;Prolate YOurW0PtinigY.
    Tbank you:




                                                   NOM CPsirtration,Inc.
                                                    Post office Bok.1843
                                                     Al.lbutn,AL3643.1




                                             d 03/04/19 13:18:21                                            Desc Exhibit
Case 19-08004 Doc 1-2 Filed 03104/19 Entere
                                 Page 1 of 4
    Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 14 of 28




  Change Order 2
 CO Dee           t November 2,2Q17                                                                     Past OfficeBox.1843
 FroJect Nome       17041iD2                                                                               AilbuTe Ai,$831
 Tool             / $434,509.00                                                                          Vein(334)269-5119
                                                                                                          Pox(334)60.6308
                                                                                                 lefeenovenceristructieWcern

                                                                                                         -.••••••••••••••••.•••••

         -                                                                     atlIKEICtallin           • 01/2gULLIMI-RaS
 1:-Iyunda!lingiteetInghemiee                           Yonnajo                MINA                       1BD
 700Ilytniail tqvd,      •                              C334)7E2404            70D Hynmial NW             ?Ropier pa
 mottgaMgy,ALUM                                         9301644134oeteak tvtootOnnist% AL56105              170414Y1
..(334).02•3994                                                                                             Clai8VA 047dat•2
                                                                                                                    •

      inbieas! qachash0) Oar                   . •                -
     .1,seotooi!i.a catiie*!mo.***0410,440gpahot11.0y0Porlick
         (-4*4(4**t4                                                   •
      2.   vethipo.ip!,w0.40‘y.s4voiSvia:04kyt •
     .       A 4,7J1!OM 4.14$10.•PIAEJL tis!
     3.11non*witniS
        ..               M.,1!"rough no400..10C9jui Oni.ser415**40•11.4*40 *111:0014;e•
                ,9.6PioROinPAIVoteOPed 454.9,tile;014.-001140of1134.34:p* cogctnot writfir,Oftr,
       411°,0;g1,
                    .
       olialt041i 44}-2A410                        . omit
                           . .0.1 0441}49111.11-14.01              :•
              iit#111214         094
                                   ,  0iis*P4,1    ei0.(ft4
                             ‘
         P•01101;i1 Viiclati4:04  1;418algi*Mai      •    •
                                                       •        . •
     (011MVIPIx.a#11?.         .. .                             •
     .S. Dela$51 6:4190.080g aa.cloat approviiio*pp.etiferABY g,dithe.‘14the9
                                                                          . !Wen had fp be,fiad ether steel- ..iropekky...
           tePkAge800 dqs.              •       ,•        "     • *   •
         001:14Evi ii11111LEEBV        fk4).     4•• A.ittioi*ASt7s1.0*)



      We y/4441440 1.8TIE!tovethpad?411.40104 814400.1qt* ntiMPIS .                 sohochtlo nod 1.5-months Of.4ure
              oiTilyittamsinpios) I.
             Ecp,iipincirops moths) * . -0218451Li
                 ifOofCIA             .40,182;ji
                           • ivai; S        43009,00




                                                     Warm ConetwatkO,I.         •
                                                      Poat.Offtea lksec 1143
                                                       Aqbutili Ale 30231




 Case 19-08004 Doc 1-2 Filed 03/04/19 Entered 03/04/19 13:18:21                                                      Desc Exhibit
                                  Page 2 of 4
  Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 15 of 28




   Change Order 3
  CO Mk     s Roventer2,2017
  Pro*:NEM.                                                                                  PostPieceI3ox 1843
              170414)20MMA StampkgShop &pad=
                                                                                                       AL MS831
  Tual      : 363.169.50                                                                      WI(334)209-5119
                                                                                                  (334)6*6302
                                                                                      inftelovittonnstnictimucom


 nt                                *iv=                                     rAtgaturagOrs     •9q1vIrla'n9r4DAIN
 Ito*itiketontrAmoika              Tiathio:       YolinOtti Oh       .-1:404A                  Tilb       .        .
  700 flpindO pill                 -rho*          (334)78204           7Q0kly.tulai 819d      .41/#;Qpits
 Nii*On*Y.AtVIOg                  iraba0; .      :j31 16401140.0).1g 41104;01:001y,.4.36105   - 17.01:52 .
 (334)7824024
                                                                                               r.,baPia braPi3


      ViallPriOn19adhig  $.
      Miloi*Ph:          $ *41940
      Cat'Ojai ttejr        $0700
                      "4 41

      Watt had       *A)-.4E
                          :q400.Ozslor        td-t4511 ol•ai #.
                                                              4
      dia*ortlersi   tii.71t., 411***iifiPplA itP.m *R4iit!k**I AIN*
     441 q4.1 $1011 tr40.$1.400451 iiilyilfisiindstoivA}1-0 ittlif44-mm144.
     fbanclat OUIPIefaCP"VII*94   '4 '
                                     ee.oId.p'$It Vf PrO abr              the-YAIAC
     ffpwevOr.,vv0   trit41.10/113iqvel Ofclui‘411P7
     Irpt0936.061;11426OW OW 130tio tit?:16fitbit6a9.lit&Awl%PoIblittntWo.ocur tho AttUte•
     Thorofini:Nontin fe ooketted ah.PPI**Potion pilinwitig ukDie   3ischi;4034alk afte &air thOiagro.




                                              )40*11a Canstraatioi:Ona.
                                                Pot pfficiBois 1243
                                                 Aubutn,?iLŠ0231




Case 19-08004 Doc 1-2 Filed 03/04/19 Entered 03/04/19 13:18:21 Desc Exhibit
                                 Page 3 of 4
 Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 16 of 28




 Change Order 4
 CO pate        : November24017                                                                   Posc(*ice.16:1843
 Project',Imini   1704RD2104k1A.Mouvias914 EgPassio4                                                Anixim.M.461131
 To:0           I $46"34                                                                           V*Coe *94119
                                                                                                    Pa* OS 04944011
                                                                                           InftanOrantanstruelloihmi


                                   1211464I                          rriMIPC^A1    : 14*
 FIbnmdat Engh"4.4Mortaa,        ' .11ame:           Vow*Db :        AIWA
 790Ilyundill E4v.t!                  holm           (3.11782.7399.1,70011yeadai 1)tvd
 >45d4p,ely, 3605                     ZOO;       •   ity.$1690040icr MOtaviner4r, AL 3.61105
 0347824994.
                                                          .                    .
 Dolivet160"Itlid04             46s     a.own


 l'"Ir   nart"labsk,          of*tP$0,Pit!1110an toupstmcsoArpuot $.130,4iolio)
           lafteaflw#,of4T*8143       '11001glbr Qui*APProtils 00 ‘YoFflor ikticittkd and 49tivPrr     tctot Oatits 0
                                iti
     Thayjo gotl,ht.1-4111r00126 170* •                      •
 1i1401414!OP04adokAg.illtqi110*(   : 0        91i. Aril 13r   ?/°1110.#007,F11.
                                                                               .41.ie,
                                                                                     j211°1136°40024
                                                                                                   '
 NIYaa.juX       ►               00*        rdclari#11/Y01108*          6.11trig441*(116.70106i10
                                                                                                '
                    .         ..    .
                                                          •    • ' S.
 ThArotaimallaOrerg04.2040041.Ceiii004.11X10111a4F                 w#11,HIAMA Tod          tqugtelicoat$7,24.1.67)
 Wrotdeirdkial!tscd,kiirp241114111eY#0,00.PMAIrtto.*ton             •7.
        Viikh 13**   13110#0100747iiithejO40. 0 Itrik.daiff:ty.104rai 4*9   .

 As ipu.ndal rivatIltit Notion Oa*piicludi
                                      afira".400itlejaist.              ame•
 Tha0623404(NO*010026001011;0*Pected itill**4.

                       Koir$04. • I6,7.4147
                          Gip*
                        . TO*; •-.4071;94




                                                 NovaP COmittPatki2to.
                                                  PostOfficelkort43
                                                   Aubtral 41601




                                        Filed 03/04/19 Entered 03/04/19 13:18:21                          Desc Exhibit
Case 19-08004            Doc 1-2
                                                   Page 4 of 4
                            DOCUMENT 2
Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 17 of 28
                            DOCUMENT 2
Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 18 of 28
                            DOCUMENT 2
Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 19 of 28
                            DOCUMENT 2
Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 20 of 28
                            DOCUMENT 2
Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 21 of 28
                            DOCUMENT 2
Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 22 of 28
                            DOCUMENT 2
Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 23 of 28
                            DOCUMENT 2
Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 24 of 28
                            DOCUMENT 2
Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 25 of 28
                            DOCUMENT 2
Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 26 of 28
                            DOCUMENT 2
Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 27 of 28
     Case 2:19-cv-00843-MHT-JTA Document 1-1 Filed 10/31/19 Page 28 of 28

                                         EXHIBIT




I.      ORIGINAL CONTRACT:          Original contract was in the amount of$1,370,000.00

              Invoices              Payment Received            Date
              $300,000.00           $300,000.00                 4-19-17
              $274,000.00           $274,000.00                 6-20-17
              $248,000.00           $173,600.00                 7-21-17
              $274,000.00           $74,400.00                  8-17-17
              $27t000.00            $100,000.00                 8-31-17 •
                                    $90.000.00                  9-27-17
TOTAL         $1,370,000.00         $1,012,000.00


        CHANGEORDERS: Duringtheconstruction projectDefendantrequested revisions or extra
        work to be performed ("change orders") on four(4)occasions.

              Change Order Number          Total Cost           Payment Received
                    1                      $302,779.47                -0-
                    2                      $434,509.00                -0-
                    3                      $65,169.50                 -0-
                    4                      $46371.36                  -0-
TOTAL                                      $848,829.33


        SUMMARY OR REMAINING UNPAID BALANCE:

       (a)    Original contract amount                                        $1,370,000.00
       (b)    Total offour(4)change orders                                      $848 829,33
       (c)    Total due Novan for construction                                $2,218,829.33
       (d)    Total paid to date by defendant                                al.012.000.00)
       (e)    Total remaining balance                                         $1,206,829.33
       (f)    biterest at Alabama statutory rate of6% from
                October 31,2017 when final payment was due
                to March 1,2019(per diem interest thereafter
                is $198.38)                                                      $96.215 68
       (g)    TOTAL DUE AS OF MARCH 1,2019*                                   $1,303,045.01


       * Plus any consequential damages awarded by the court-




Case 19-08004 Doc 1-3         Filed 03/04/19 Entered 03/04/19 13:18:21        Desc Exhibit
                                         Page 1 of 1
